DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 May 2022 has been entered.
 	Claim 1 is currently amended.  Claims 1, 3-5 and 20 are pending review in this action.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2014/0193711, hereinafter Biswal in view of U.S. Pre-Grant Publication No. 2013/0224599, hereinafter Park and U.S. Pre-Grant Publication No. 2015/0325839, hereinafter Put.
Regarding claim 1, Biswal teaches an anode active material. The anode active material comprises crystalline silicon particulates (abstract, paragraphs [0034, 0076]). 
In an example, the particulates are mixed with polyacrylonitrile which is pyrolized (paragraphs [0080, 0092]). This would necessarily form a carbon coating layer distributed on a surface of each particle.
Biswal teaches that the silicon particulates have hierarchical pores with various combinations of micropores, mesopores and macropores (paragraphs [0071, 0077]). Biswal teaches that the pores span the entire thickness of the silicon particulates (paragraphs [0072, 0078]) – therefore, the pores are understood to be “inside” each particulate and to be “formed uniformly from an inner central portion to a surface portion” of each particulate.
Biswal’s particulates have a diameter in the range 1 µm to 50 µm (paragraph [0074]) and pores within the range 2 nm to 3 µm (paragraphs [0070, 0071]).
Biswal does not: 1) explicitly teach hierarchical pores including a bimodal structure of mesopores and macropores; 2) report on the specific surface area of the material; and 3) teach crystalline silica. 
Regarding 1), it would have been within the purview of the ordinarily skilled artist before the effective filing date of the claimed invention to select out of the four possible combinations of hierarchical pores (micro and meso; micro and macro; meso and macro; micro and meso and macro) the combination of mesopores and macropores without undue experimentation and with a reasonable expectation of success.
Regarding 2), Park teaches a negative active material including porous silicon particles (paragraphs [0047, 0050]).  Park’s particles have a diameter in the range 1 µm to 50 µm (paragraph [0054]) and pores within the range 1 nm to 2 µm (paragraphs [0079, 0080]).
Park teaches that a suitable specific surface area for such particles is in the range 2 m2/g to 500 m2/g (paragraph [0088]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to ensure that Biswal’s material has a specific surface area in the range 2 m2/g to 500 m2/g for the purpose of optimizing the battery’s performance.
The optimum range of Biswal as modified by Park overlaps the instant application's optimum range of 1 m2/g to 20 m2/g.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Regarding 3), the presence of crystalline SiO2 (silica) on the surface of crystalline silicon particulates is known to enhance the performance of the material as an anode active material. See, e.g. Put who teaches particles of crystalline silicon, with a crystalline SiO2 present on at least a portion of the surface of the crystalline silicon and a carbon layer covering the particles (paragraphs [0032-0034, 0040, 0049]).
Put teaches that the crystalline SiO2 is within a layer having the composition SiOx where x is in the range 0.3 to 1.5 (paragraph [0033]). This layer is on the surface of the crystalline silicon and its thickness is up to 200 times smaller than the diameter of the crystalline silicon (paragraph [0036]). It is thus understood that the equivalent to the instantly claimed value a for Put’s composite would be in a range with bounds less than 0.3 and 1.5, respectively. In addition, given that SiO2 is only present in the layer and given that the layer is up to 200 times thinner than the diameter of the crystalline silicon, the amount of Si is understood to be more than the amount of SiO2 and it is expected that the instantly claimed ratio would be satisfied within the permitted relative quantities in the composition taught by Put.
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include crystalline SiO2 at least partially on the surface of Biswal’s silicon particulates and thus achieve the claimed composition for the purpose of improving the performance of the active material as taught by Put. 
Biswal as modified by Park and Put discloses the claimed invention except for the exact optimum range for the specific surface area and the value of a in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 3, Biswal teaches mesopores with a diameter in the range 2 nm to 50 nm (paragraph [0071]).
Regarding claim 4, Biswal teaches macropores with a diameter in the range 50 nm to 3 µm (paragraph [0070]).
Biswal’s optimum range for the diameter of the “macropores” overlaps the instant application's optimum range of 50 nm to 700 nm.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Biswal discloses the claimed invention except for the exact optimum range for the diameter of the “macropores” in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 5, Biswal teaches a negative active material including silicon particulates (paragraph [0076]).
Biswal fails to teach a carbon layer with a thickness in the range 0.003 µm to 3.0 µm.
Park teaches silicon particles with a carbon coating layer having a thickness in the range 3 nm (0.003 µm) to 100 nm (paragraph [0070]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form a carbon layer with a thickness in the range 3 nm to 100 nm for the purpose of improving the electric conductivity of the material.
Regarding claim 20, Biswal teaches a secondary battery comprising the anode active material of claim 1 (paragraphs [0083, 0094]).

Claims 1, 3, 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2014/0193711, hereinafter Biswal in view of U.S. Pre-Grant Publication No. 2015/0295232, hereinafter Watanabe and U.S. Pre-Grant Publication No. 2015/0325839, hereinafter Put.
Regarding claim 1, Biswal teaches an anode active material. The anode active material comprises silicon particulates (abstract, paragraph [0076]). Silicon is represented by SiOa, with a = 0. However, it is well-known in the art that silicon surfaces are oxidized when exposed to the atmosphere and it is therefore expected that Biswal’s material includes some oxygen on its exposed surfaces. Thus the material is expected to have a composite formula where a would be greater than 0.
In an example, the particulates are mixed with polyacrylonitrile which is pyrolized (paragraphs [0080, 0092]). This would necessarily form a carbon coating layer distributed on a surface of each particle.
Biswal teaches that the silicon particulates have hierarchical pores with various combinations of micropores, mesopores and macropores (paragraphs [0071, 0077]). Biswal teaches that the pores span the entire thickness of the silicon particulates (paragraphs [0072, 0078]) – therefore, the pores are understood to be “inside” each particulate and to be “formed uniformly from an inner central portion to a surface portion” of each particulate.
Biswal does not: 1) explicitly teach hierarchical pores including a bimodal structure of mesopores and macropores; 2) report on the specific surface area of the material; and 3) teach crystalline silica.
Regarding 1), it would have been within the purview of the ordinarily skilled artist before the effective filing date of the claimed invention to select out of the four possible combinations of hierarchical pores (micro and meso; micro and macro; meso and macro; micro and meso and macro) the combination of mesopores and macropores without undue experimentation and with a reasonable expectation of success.
Regarding 2), Watanabe teaches a negative active material including silicon-based particles (paragraphs [0047, 0050]).  Watanabe teaches that a suitable specific surface area for such particles is in the range 1 m2/g to 20 m2/g (paragraph [0055]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to ensure that Biswal’s material has a specific surface area in the range 1 m2/g to 20 m2/g for the purpose of optimizing the battery’s performance.
Regarding 3), the presence of crystalline SiO2 (silica) on the surface of crystalline silicon particulates is known to enhance the performance of the material as an anode active material. See, e.g. Put who teaches particles of crystalline silicon, with a crystalline SiO2 present on at least a portion of the surface of the crystalline silicon and a carbon layer covering the particles (paragraphs [0032-0034, 0040, 0049]).
Put teaches that the crystalline SiO2 is within a layer having the composition SiOx where x is in the range 0.3 to 1.5 (paragraph [0033]). This layer is on the surface of the crystalline silicon and its thickness is up to 200 times smaller than the diameter of the crystalline silicon (paragraph [0036]). It is thus understood that the equivalent to the instantly claimed value a for Put’s composite would be in a range with bounds less than 0.3 and 1.5, respectively. In addition, given that SiO2 is only present in the layer and given that the layer is up to 200 times thinner than the diameter of the crystalline silicon, the amount of Si is understood to be more than the amount of SiO2 and it is expected that the instantly claimed ratio would be satisfied within the permitted relative quantities in the composition taught by Put.
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include crystalline SiO2 at least partially on the surface of Biswal’s silicon particulates and thus achieve the claimed composition for the purpose of improving the performance of the active material as taught by Put. 
Biswal as modified by Put discloses the claimed invention except for the exact optimum range for the value of a in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 3, Biswal teaches mesopores with a diameter in the range 2 nm to 50 nm (paragraph [0071]).
Regarding claim 4, Biswal teaches macropores with a diameter in the range 50 nm to 3 µm (paragraph [0070]).
Biswal’s optimum range for the diameter of the “macropores” overlaps the instant application's optimum range of 50 nm to 700 nm.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Biswal discloses the claimed invention except for the exact optimum range for the diameter of the “macropores” in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 20, Biswal teaches a secondary battery comprising the anode active material of claim 1 (paragraphs [0083, 0094]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2014/0193711, hereinafter Biswal in view of U.S. Pre-Grant Publication No. 2015/0295232, hereinafter Watanabe and U.S. Pre-Grant Publication No. 2015/0325839, hereinafter Put as applied to claim 1 above and further in view of U.S. Pre-Grant Publication No. 2011/0165467, hereinafter Yew.
Regarding claim 5, Biswal teaches a negative active material including silicon particulates (paragraph [0076]).
Biswal fails to teach a carbon layer with a thickness in the range 0.003 µm to 3.0 µm.
Yew teaches a negative active material including silicon-based particles coated with a carbon layer for the purpose of improving the electric conductivity of the silicon-based particles (paragraphs [0022, 0023, 0026, 0027]).  Yew teaches that a thickness of the carbon layer may be in the range 1 nm to 100 nm (paragraph [0028]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form a carbon layer with a thickness in the range 1 nm to 100 nm for the purpose of improving the electric conductivity of the material.
The optimum range of Biswal as modified by Yew for the carbon layer thickness overlaps the instant application's optimum range of 3 nm to 3 µm.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the combinations of the Biswal, Park and Put and Biswal, Watanabe and Put have been provided, as recited above, to address the amended claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEWART A FRASER/Primary Examiner, Art Unit 1724                                                                                                                                                                                                        
LILIA V. NEDIALKOVA
Examiner
Art Unit 1724